DETAILED ACTION
This Office action is in response to the election filed on 29 July 2022.  Claims 1-20 are pending in the application.  Claim 6 has been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-5 and 7-20, in the reply filed on 29 July 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharangpani et al., US PG pub. 20200194445 A1.
With respect to claim 1, Sharangpani discloses a plurality of memory blocks (100, fig. 4A), each of the plurality of memory blocks (100, fig. 4A) including: a plurality of horizontal gate electrodes (46, fig. 15) disposed on a substrate (9/10, fig. 15) and spaced apart from each other in a first direction (direction from top of 73 to substrate 10 and 9, fig. 15) that is substantially perpendicular to an upper surface of the substrate (9/10, fig. 15), wherein each of the plurality of horizontal gate electrodes (46, fig. 15) extends in a second direction (hd1 direction, figure 12B) that is substantially parallel to the upper surface of the substrate (9/10, fig. 15); a plurality of vertical channel (601, fig. 10D)s, each of the plurality of vertical channel (601, fig. 10D)s extends through horizontal gate electrodes (46, fig. 15) of the plurality of horizontal gate electrodes (46, fig. 15) in the first direction (direction from top of 73 to substrate 10 and 9, fig. 15); and a plurality of charge storage structures (54, fig. 10D), each of the charge storage structures (54, fig. 10D) are disposed between a vertical channel (601, fig. 10D) of the plurality of vertical channel (601, fig. 10D)s and a horizontal gate electrode (46, fig. 15) of the plurality of horizontal gate electrodes (46, fig. 15); and a conductive path (88 and 98, fig. 40 and 41) extending in a third direction (hd2, fig. 12B) that is substantially parallel to the upper surface of the substrate (9/10, fig. 15) and crosses the second direction (hd1 direction, figure 12B), wherein the plurality of memory blocks (100, fig. 4A) are arranged in the third direction (hd2, fig. 12B) and are divided from each other by a first division pattern (72, fig. 12B) that extends in the second direction (hd1 direction, figure 12B), and wherein the plurality of horizontal gate electrodes (46, fig. 15) at each level are connected to the conductive path (88 and 98, fig. 40 and 41) at a first lateral side in the second direction (hd1 direction, figure 12B) to form a shared memory block (middle 58, fig. 12A).
With respect to claim 2, Sharangpani discloses wherein the conductive path (88 and 98, fig. 40 and 41) includes: a first extension portion (88, fig. 41) extending in the third direction (hd2, fig. 12B) at the first lateral side in the second direction (hd1 direction, figure 12B) of the shared memory block (middle 58, fig. 12A); and a second extension portion (98, fig. 41) extending in the second direction (hd1 direction, figure 12B) at a second lateral side in the third direction (hd2, fig. 12B) of the shared memory block (middle 58, fig. 12A).
With respect to claim 3, Sharangpani discloses wherein: the shared memory block (middle 58, fig. 12A) is one of a plurality of shared memory block (memory block for example between trench 79, fig. 12B) disposed in each of the second and third direction (hd2, fig. 12B)s; and the first extension portion (88, fig. 41) or the second extension portion (98, fig. 41) of the conductive path (88 and 98, fig. 40 and 41) is disposed between the plurality of shared memory block (memory block for example between trench 79, fig. 12B), and the first extension portion (88, fig. 41) or the second extension portion (98, fig. 41) is connected to the plurality of horizontal gate electrodes (46, fig. 15) at respective levels included in at least one of the plurality of shared memory block (memory block for example between trench 79, fig. 12B).
With respect to claim 4, Sharangpani discloses wherein each of the plurality of horizontal gate electrodes (46, fig. 15) and the conductive path (88 and 98, fig. 40 and 41) include polysilicon doped with impurities (¶0084).
With respect to claim 5, Sharangpani discloses wherein: each of the plurality of horizontal gate electrodes (46, fig. 15) includes polysilicon doped with impurities (¶0084); and the conductive path (88 and 98, fig. 40 and 41) includes a metal.
With respect to claim 6, Sharangpani discloses further comprising: a second division pattern (72, fig. 12B) extending in the third direction (hd2, fig. 12B) to divide the conductive path (88 and 98, fig. 40 and 41) into two separate portions in the second direction (hd1 direction, figure 12B), the two separate portions of the conductive path (88 and 98, fig. 40 and 41) are electrically insulated from each other.
With respect to claim 7, Sharangpani discloses wherein the plurality of horizontal gate electrodes (46, fig. 15) are configured to provide selection lines and word lines (¶0176).
With respect to claim 15, Sharangpani discloses a substrate (9/10, fig. 15) including a memory cell region (100, fig. 4A) and a pad region surrounding the memory cell region (100, fig. 4A); a conductive path (88 and 98, fig. 40 and 41) disposed on the memory cell region (100, fig. 4A), the conductive path (88 and 98, fig. 40 and 41) including conductive patterns (as show in figure 40 and 41 that 88 are spaced apart from each other) that are spaced apart from each other in a first direction (direction from top of 73 to substrate 10 and 9, fig. 15) that is substantially perpendicular to an upper surface of the substrate (9/10, fig. 15), wherein the conductive path (88 and 98, fig. 40 and 41) extends in at least one of second and third direction (hd2, fig. 12B)s that are substantially parallel to the upper surface of the substrate (9/10, fig. 15) and cross each other; and shared memory block (memory block for example between trench 79, fig. 12B) disposed on cell array regions, respectively, of the substrate (9/10, fig. 15), the cell array regions are portions of the memory cell region (100, fig. 4A) of the substrate (9/10, fig. 15) that are spaced apart from each other by the conductive path (88 and 98, fig. 40 and 41), wherein each of the shared memory block (memory block for example between trench 79, fig. 12B) includes memory blocks (100, fig. 4A) arranged in the third direction (hd2, fig. 12B) on each of the cell array regions of the substrate (9/10, fig. 15), the memory blocks (100, fig. 4A) are divided by a first division pattern (72, fig. 12B) extending in the second direction (hd1 direction, figure 12B), wherein each of the memory blocks (100, fig. 4A) includes: horizontal gate electrodes (46, fig. 15) disposed on the substrate (9/10, fig. 15) and spaced apart from each other in the first direction (direction from top of 73 to substrate 10 and 9, fig. 15), each of the horizontal gate electrodes (46, fig. 15) extending in the second direction (hd1 direction, figure 12B); vertical channel (601, fig. 10D)s each extending through the horizontal gate electrodes (46, fig. 15) in the first direction (direction from top of 73 to substrate 10 and 9, fig. 15); and charge storage structures (54, fig. 10D), wherein each of the charge storage structures (54, fig. 10D) are disposed between each of the vertical channel (601, fig. 10D)s and the horizontal gate electrodes (46, fig. 15), and the horizontal gate electrodes (46, fig. 15) at each level of the memory blocks (100, fig. 4A) in each of the shared memory block (memory block for example between trench 79, fig. 12B) are electrically connected to the conductive path (88 and 98, fig. 40 and 41) at a first lateral side in the second direction (hd1 direction, figure 12B) or a second lateral side in the third direction (hd2, fig. 12B) of each of the shared memory block (memory block for example between trench 79, fig. 12B) and are configured to be shared by the shared memory block (memory block for example between trench 79, fig. 12B).
With respect to claim 18, Sharangpani discloses wherein: The shared memory block (memory block for example between trench 79, fig. 12B) includes first shared memory block (memory block for example between trench 79, fig. 12B), horizontal gate electrodes (46, fig. 15) of each of the memory blocks (100, fig. 4A) included in each of the first shared memory block (memory block for example between trench 79, fig. 12B) extend on the pad region of the substrate (9/10, fig. 15), the first shared memory block (memory block for example between trench 79, fig. 12B) are disposed at each of opposite lateral ends in the second direction (hd1 direction, figure 12B) of the shared memory block (memory block for example between trench 79, fig. 12B), and lateral end portions in the second direction (hd1 direction, figure 12B) of the horizontal gate electrodes (46, fig. 15) form first pads (46, fig. 15) of the horizontal gate electrodes (46, fig. 15), the first pads of the horizontal gate electrodes (46, fig. 15) are stacked in a staircase shape (as shown in figure 15); and the first pads of the horizontal gate electrodes (46, fig. 15) at each level of the memory blocks (100, fig. 4A) included in each of the first shared memory block (memory block for example between trench 79, fig. 12B) are partially connected with each other to be shared by the first shared memory block (memory block for example between trench 79, fig. 12B).
With respect to claim 19, Sharangpani discloses wherein: lateral end portions in the third direction (hd2, fig. 12B) of the horizontal gate electrodes (46, fig. 15) of memory blocks (100, fig. 4A) included in each of first shared memory block (memory block for example between trench 79, fig. 12B) form second pads (46, fig. 15), the second pads (46, fig. 15) of the horizontal gate electrodes (46, fig. 15) are stacked in a staircase shape (as show in figure 12A or figure 15 the share memory block between trench 79 has the same staircase stack from the gate electrodes 46) on the pad region of the substrate (9/10, fig. 15) and are configured to be connected to the first pads, respectively, and wherein the vertical memory device further comprises: contact plugs (63, fig. 12A) disposed on the second pads (46, fig. 15), respectively, of the horizontal gate electrodes (46, fig. 15), the contact plugs (63, fig. 12A) are configured to be electrically connected to the respective second pads (46, fig. 15); through vias disposed on a portion of the pad region at each of opposite lateral sides in the third direction (hd2, fig. 12B) of the memory cell region (100, fig. 4A) of the substrate (9/10, fig. 15) in correspondence with the contact plugs (63, fig. 12A), respectively, the through vias extending through horizontal gate electrodes (46, fig. 15) and are electrically insulated therefrom; and pass transistors (transistor in region 700, fig. 41) disposed on the pad region of the substrate (9/10, fig. 15; 8, fig. 41), the pass transistors are configured to be electrically connected to the through vias (780, fig. 41), respectively.

Allowable Subject Matter
Claims 8-14 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 8 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a vertical memory device, comprising a plurality of memory blocks, each of the plurality of memory blocks including: a plurality of horizontal gate electrodes disposed on a substrate and spaced apart from each other in a first direction that is substantially perpendicular to an upper surface of the substrate, wherein each of the plurality of horizontal gate electrodes extends in a second direction that is substantially parallel to the upper surface of the substrate; a plurality of vertical channels, each of the plurality of vertical channels extends through horizontal gate electrodes of the plurality of horizontal gate electrodes in the first direction; and a plurality of charge storage structures, each of the charge storage structures are disposed between a vertical channel of the plurality of vertical channels and a horizontal gate electrode of the plurality of horizontal gate electrodes; and a conductive path extending in a third direction that is substantially parallel to the upper surface of the substrate and crosses the second direction, wherein the plurality of memory blocks are arranged in the third direction and are divided from each other by a first division pattern that extends in the second direction, and wherein the plurality of horizontal gate electrodes at each level are connected to the conductive path at a first lateral side in the second direction to form a shared memory block wherein the plurality of horizontal gate electrodes are configured to provide selection lines and word lines, wherein each of the plurality of memory blocks further includes: a first switching transistor configured to control electrical signals applied to the word lines, the first switching transistor including; a first vertical gate electrode extending through the word lines in the first direction, the first vertical gate electrode is electrically insulated from the word lines; and a first horizontal channel disposed at a portion of each of the word lines that is adjacent to the first vertical gate electrode; and a second switching transistor configured to control electrical signals applied to the selection lines, the second switching transistor including; a second vertical gate electrode extending through the selection lines, the second vertical gate electrode is electrically insulated from the selection lines and is spaced apart from the first vertical gate electrode; and a second horizontal channel disposed at a portion of each of the selection lines that is adjacent to the second vertical gate electrode. Claims 9-14 contain allowable subject matter by virtue of their dependency.
Claims 16 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a vertical memory device, comprising a substrate including a memory cell region and a pad region surrounding the memory cell region; a conductive path disposed on the memory cell region, the conductive path including conductive patterns that are spaced apart from each other in a first direction that is substantially perpendicular to an upper surface of the substrate, wherein the conductive path extends in at least one of second and third directions that are substantially parallel to the upper surface of the substrate and cross each other; and shared memory blocks disposed on cell array regions, respectively, of the substrate, the cell array regions are portions of the memory cell region of the substrate that are spaced apart from each other by the conductive path, wherein each of the shared memory blocks includes memory blocks arranged in the third direction on each of the cell array regions of the substrate, the memory blocks are divided by a first division pattern extending in the second direction, wherein each of the memory blocks includes: horizontal gate electrodes disposed on the substrate and spaced apart from each other in the first direction, each of the horizontal gate electrodes extending in the second direction; vertical channels each extending through the horizontal gate electrodes in the first direction; and charge storage structures, wherein each of the charge storage structures are disposed between each of the vertical channels and the horizontal gate electrodes, and the horizontal gate electrodes at each level of the memory blocks in each of the shared memory blocks are electrically connected to the conductive path at a first lateral side in the second direction or a second lateral side in the third direction of each of the shared memory blocks and are configured to be shared by the shared memory blocks wherein: the horizontal gate electrodes include selection lines and word lines, and wherein each of the memory blocks further includes: a first switching transistor configured to control electrical signals applied to the word lines, the first switching transistor including; a first vertical gate electrode extending through the word lines in the first direction, the first vertical gate electrode is electrically insulated from the word lines; and a first horizontal channel disposed at a portion of each of the word lines adjacent to the first vertical gate electrode; and a second switching transistor configured to control electrical signals applied to the selection lines, the second switching transistor including; a second vertical gate electrode extending through the selection lines, the second vertical gate electrode is electrically insulated from the selection lines and is spaced apart from the first vertical gate electrode; and a second horizontal channel disposed at a portion of each of die selection lines, that is adjacent to the second vertical gate electrode. Claims 17 contain allowable subject matter by virtue of their dependency.




Claim 20 is allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 20 is allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention of a vertical memory device, comprising: a substrate including a first region and a second region; first pass transistors disposed on the second region of the substrate; second and third pass transistors disposed on the first region of the substrate; first, second and third lower circuit patterns disposed on the substrate, the first to third lower circuit patterns are configured to be electrically connected to the first to third pass transistors, respectively; a common source plate (CSP) disposed on the first to third lower circuit patterns; memory blocks each including: first, second and third horizontal gate electrodes disposed on the CSP, the first, second and third horizontal gate electrodes are spaced apart from each other in a first direction that is substantially perpendicular to an upper surface of the substrate, wherein each of the first to third horizontal gate electrodes extends on the first and second regions of the substrate in a second direction that is substantially parallel to the upper surface of the substrate; vertical channels disposed on the first region, each of the vertical channels extends through the first to third horizontal gate electrodes in the first direction; and charge storage structures disposed on sidewalls of the vertical channels, respectively; a conductive path extending on the substrate in a third direction that is substantially parallel to the upper surface of the substrate and crosses the second direction; a first switching transistor configured to control electrical signals applied to the second horizontal gate electrodes, the first switching transistor is disposed on the first region of the substrate and includes; a first vertical gate electrode extending through the first to third horizontal gate electrodes in the first direction on the first region of the substrate, the first vertical gate electrode is electrically insulated from the first to third horizontal gate electrodes; and a first horizontal channel disposed at a portion of each of the second horizontal gate electrodes that is adjacent to the first vertical gate electrode; and a second switching transistor configured to control electrical signals applied to the third horizontal gate electrode, the second switching transistor is disposed on the first region of the substrate and includes; a second vertical gate electrode extending through the first to third horizontal gate electrodes in the first direction on the first region of the substrate, the second vertical gate electrode is electrically insulated from the first to third horizontal gate electrodes and is spaced apart from the first vertical gate electrode in the second direction; and a second horizontal channel disposed at a portion of the third horizontal gate electrodes that is adjacent to the third vertical gate electrodes, wherein the memory blocks are disposed in the third direction, and divided by a division pattern that extends in the second direction, the first, second and third horizontal gate electrodes at each level of the memory blocks are connected to form a shared memory block, and wherein the first, second and third horizontal gate electrodes at each level included in the shared memory block are connected to the conductive path at a lateral side in the second direction of the shared memory block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822




/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822